Citation Nr: 1734454	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected residuals of stress fracture of the right femoral neck.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that proceeding is associated with the record.  

In April 2016, the Board remanded the case for further development.  The case was subsequently returned to the Board for appellate review.  

In February 2017, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2016).  In August 2017, the Veteran's representative submitted a responsive written appellate brief.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  


FINDING OF FACT

The Veteran's obstructive sleep apnea did not manifest in service, is not otherwise related to his military service, and is not caused or aggravated by his service-connected residuals of stress fracture of the right femoral neck.


CONCLUSION OF LAW

Sleep apnea was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2016, the Veteran was afforded a VA examination, and an addendum medical opinion was obtained.  The Board also requested a VHA medical opinion, which was provided in March 2017.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and VHA opinion, when taken together, are adequate to make a determination on the claim because they are predicated on a review of the claims file and consideration of the Veteran's pertinent medical history, as well the lay statements of record.  The March 2017 VHA opinion also sufficiently addresses the central medical issues in this case to allow the Board to make a fully informed determination and is supported by rationale.  

The Board does acknowledge that the Veteran's representative argued that the March 2017 VHA opinion was speculative.  See May 2017 appellate brief.  However, the March 2017 VHA examiner's opinions regarding direct and secondary service-connection were not expressed in speculative language and were supported by rationale.  The mere usage of the word "might" in part of the VHA examiner's supporting rationale does not render the opinion speculative when the opinion is considered as a whole.  Indeed, the examiner was not speculative in his conclusions, but rather used the appropriate legal standard in stating that the disorder "was less likely" service-connected or secondary to his service-connected disability.  Based on the foregoing, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Sleep apnea is not an enumerated "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions based on "chronic" symptoms in service, and "continuous" symptoms since service at 38 C.F.R. § 3.303 (b) do not apply here.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for sleep apnea.

Initially, the Board notes that the medical evidence of record clearly shows that the Veteran has a current diagnosis of obstructive sleep apnea.  See, e.g., December 2006 private treatment record; May 2016 VA examination.  

The Veteran has contended that his sleep apnea had its onset during service, as evidenced by the fact that he experienced symptoms of loud snoring and fatigue.  He has also reported that his symptoms have continued since service.  See, e.g., January 2012 notice of disagreement.  In support of his claim, the Veteran submitted March 2016 statements from his military roommates, D.H. and S.W. (initials used to protect privacy), attesting to the fact that he snored loudly during service.  He also submitted statements from his spouse and ex-spouse stating that his symptoms of fatigue and snoring continued after service.  

The Veteran has also contended that his sleep apnea is secondary to his service-connected residuals of stress fracture of the right femoral neck.  See, e.g., December 2012 substantive appeal; February 2016 Board hearing transcript, at 13.  

The post-service private medical records show that the Veteran was first diagnosed with sleep apnea in December 2006.  Indeed, the Veteran has not contended otherwise.  See, e.g., January 2012 notice of disagreement; May 2016 statement in support of claim.  Rather, as noted above, the Veteran has contended that his symptoms of fatigue and snoring during service were early manifestations of sleep apnea.   

The Board notes that the Veteran, his family members, and his military roommates are competent to report observable symptoms and events, including daytime fatigue and snoring. Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, on review, the Board finds that most probative evidence establishes that the Veteran's sleep apnea did not manifest in service.  

The Veteran's service treatment records note that he complained of fatigue and general malaise on several occasions.  See, e.g., July 1995, November 1995, and June 1994 service treatment records.  However, he also denied symptoms of fatigue and "feeling run down" on several occasions.  See, e.g., June 1994, September 1995, February 1996, and August 1996 service treatment records.  The service treatment records are otherwise negative for complaints, treatment, or diagnosis of obstructive sleep apnea.  In fact, a November 1996 examination report showed a normal clinical evaluation of several relevant body systems, including the noise, sinuses, and throat.  In addition, in an associated report of medical history, the Veteran denied having a history of relevant symptoms, such as frequent trouble sleeping, shortness of breath, and ear, nose, or throat trouble.  Moreover, the Veteran denied having sinus problems on several dental treatment health questionnaires.  See, e.g., February 1991 and September 1993 service dental records.  As such, there is actually affirmative evidence showing that he did not have sleep apnea at the time of his separation from service.  Moreover, as discussed below, the VA examiners have indicated that the reported symptoms in service are not diagnostic of sleep apnea.

In addition to the lack of evidence showing sleep apnea manifested during service, the weight of the evidence of record does not otherwise link the Veteran's sleep apnea to his military service.  

In a May 2016 VA medical opinion, the examiner opined that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Rather, she opined that the Veteran's obesity was the likely cause of his obstructive sleep apnea.  In so finding, the examiner stated that the Veteran's service treatment records were silent for symptoms consistent with obstructive sleep apnea.  She explained that the symptoms of fatigue noted in the Veteran's service treatment records were common, non-specific, and attributable to a multitude of medical and non-medical conditions.  She also stated that snoring was not diagnostic of sleep apnea and noted that habitual snoring was common, occurring in 44 percent of males between 30 and 60 years of age in the general population. 

In February 2017, the Board requested a VHA medical opinion to address some remaining medical questions and to consider the Veteran's contention that he was not obese during service or at the time of his sleep apnea diagnosis in December 2006.  

In a March 2017 opinion, the VHA examiner opined that the Veteran's sleep apnea was less likely than not service-connected.  In so doing, the VHA physician acknowledged the Veteran's reported in-service symptoms of snoring and daytime fatigue.  He indicated that snoring is very common in young men and that daytime fatigue is a very nonspecific multifactorial symptom that is not unexpected in individuals on active duty.  He explained that, although symptoms of snoring and daytime fatigue together are suggestive of sleep apnea, they are hardly diagnostic.  The VHA examiner further stated that it is known that a person who snores early in life can develop sleep disordered breathing later on, especially with weight gain.  He noted that the Veteran's weight had increased from 186 pounds to 247 pounds since leaving service.

In addition, the VHA examiner stated that, in the absence of any evidence of injury to the upper airway or neuro-trauma, sleep apnea is caused by a combination of factors.  He indicated that the most notable factor is the configuration of the upper airway, which he indicated was likely to be genetic rather than secondary to any experiences in service.  The examiner explained that additional weight causes a variety of problems that add to the possibility of sleep-induced airway collapse.  He concluded that, whether the Veteran served or not, it was likely that he would ultimately have been diagnosed with sleep apnea.  In fact, the Veteran's diagnosis might have occurred earlier had he not maintained the fitness standards required for service.  

The Board affords substantial probative weight to the March 2017 VHA opinion, as it is based on a review of the claims file, to include the Veteran's own contentions and the medical evidence, and an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the examiner provided a reasoned explanation for his opinion with clear conclusions and supporting data.  The examiner specifically considered the Veteran's lay statements regarding his weight and symptoms, and the supporting rationale is consistent with the evidence of record.  In this regard, the Board notes that a November 1996 examination report indicated that the Veteran weighed 186 pounds.  The post-service private medical records dated from January 2002 to March 2003 show that the Veteran's weight ranged from 221 pounds to 234 pounds.  See, e.g., January 2002, February 2003, and March 2003 private medical records.  In addition, a February 2007 private treatment record noted that the Veteran weighed 247 pounds.        

The Board acknowledges that the Veteran submitted a February 2016 private medical opinion from Dr. D.L. (initials used to protect privacy).  Dr. D.L. opined that the Veteran's obstructive sleep apnea was most likely caused by or a result of a condition present during active duty.  However, the Board notes that the opinion was based on an incomplete factual history.  In this regard, Dr. D.L. indicated that he only reviewed the Veteran's post-service medical records.  As such, he was not apprised of the relevant evidence contained in the Veteran's service treatment record.  Moreover, Dr. D.L. provided limited supporting rationale for his opinion.  Indeed, Dr. D.L. did not address the November 1966 service treatment record that noted the Veteran denied having trouble sleeping or the fact that the Veteran was not diagnosed with sleep apnea until December 2006.  Therefore, the Board finds that the February 2016 opinion from Dr. D.L. has limited probative value.  

In reaching this decision, the Board has also considered the Veteran's own assertions that his sleep apnea is related to his service and symptomatology therein, as well as lay statements from his military roommates, spouse, and ex-spouse.  The Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, even assuming that a layperson is competent to opine on the matter, the Board finds that these general assertions are outweighed by the findings of the March 2017 VHA examiner who determined that the Veteran's sleep apnea is not related to his military service.  As discussed above, the March 2017 VHA examiner reviewed and considered the evidence of record, including the lay statements of record, and provided medical opinions with supporting rationale relying on medical training, knowledge, and expertise.  

The Board also finds that service connection for sleep apnea is not warranted on a secondary basis.  The Board notes that the Veteran is currently service-connected for residuals of stress fracture of the right femoral neck.  However, the weight of the evidence of record does not establish a link between the Veteran's sleep apnea and his service-connected residuals of stress fracture of the right femoral neck.  

In the May 2016 VA examination, the examiner opined that the Veteran's sleep apnea was not caused by or aggravated by a stress fracture of the right femoral neck.  In so finding, she explained that sleep apnea is caused by an obstruction of the posterior pharynx, which has no relation to the right femur.  In addition, in a subsequent May 2016 addendum opinion, the examiner stated that there was no evidence found to suggest that the Veteran's sleep apnea progressed beyond its natural progression.  In so finding, the examiner stated that the Veteran's stress fracture of the right femur neck had healed and noted that the Veteran was diagnosed with sleep apnea 15 years after the stress fracture.  She also stated that mainstream medical literature does not support causation or aggravation of sleep apnea from a healed stress fracture.  

Although the May 2016 VA examiner addressed some of the pertinent medical questions regarding the issue of secondary service connection, it was unclear whether she fully considered any current residuals of the Veteran's stress fracture.  As such, the Board requested a VHA opinion.

In March 2017, the VHA examiner opined that the Veteran's sleep apnea was less likely than not connected to his femoral head fracture or any residuals thereof.  In so doing, the examiner noted that the Veteran continued to serve for years after sustaining a femoral fracture in 1991.  The examiner stated that he reviewed the claims information for the Veteran's injury and that it appeared that his disability, if any, was extremely mild.  In addition, he reiterated the May 2016 VA examiner's statement that there was essentially no information on a femoral head fracture and its relation to obstructive sleep apnea.  

The Board finds that these opinions, when taken together, are significantly probative, as they are based on a review of the claims file, to include the lay statements and the medical evidence of record, and are supported by rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion must be based on an accurate factual premise).  In particular, the March 2017 VHA opinion clearly addressed the Veteran's current residuals of stress fracture of the right femoral neck.  

The Board has considered the statements of the Veteran and his representative regarding secondary service connection.  As discussed above, the Veteran is certainly competent to report as to the observable symptoms he experiences.  However, the determination of the etiology of sleep apnea is a medically complex matter that requires advanced medical knowledge.  Neither the Veteran, nor his representative, has shown that they have the requisite medical qualifications and training to address the etiology of sleep apnea, to include whether it is proximately due to or aggravated by his service-connected residuals of stress fracture of the right femoral neck.  See Jandreau, 492 F.3d at 1376.  In addition, the Veteran has not identified a medical professional that has related such a disorder to his service-connected disability.  
 
In summary, the Board finds that the most probative evidence shows that the Veteran's sleep apnea did not manifest in service, is not otherwise related to his military service, and is not caused or aggravated by his service-connected residuals of a stress fracture of the right femoral neck.  For these reasons, the preponderance of the evidence is against the claim for service connection for sleep apnea.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of stress fracture of the right femoral neck, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


